DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of:
the combination of the SNP at position 148756499 of chromosome 1, the SNP at position 107019359 of chromosome 2, the SNP at position 129805060 of chromosome 3, the SNP at position 187354312 of chromosome 4, the SNP at position 85586584 of chromosome 5, the SNP at position 29858218 of chromosome 6, the SNP at position 154455363 of chromosome 7, the SNP at position 26519881 of chromosome 8, the SNP at position 41237632 of chromosome 9, the SNP at position 38711618 of chromosome 10, the SNP at position 49908840 of chromosome 11, the SNP at position 92997562 of chromosome 12, the SNP at position 34723667 of chromosome 13, the SNP at position 39858941 of chromosome 14, the SNP at position 22822510 of chromosome 15, the SNP at position 70235983 of chromosome 16, the SNP at position 78919285 of chromosome 17, the SNP at position 70066366 of chromosome 18, the SNP at position 20162695 of chromosome 19, the SNP at position 23457003 of chromosome 20, the SNP at position 15090335 of chromosome 21 and the SNP at position 34226440 of chromosome 22

in the reply filed on 09 August 2022 is acknowledged.  The traversal is on the ground(s) that:
“all of the designed SNP sites are indispensable and important for genome-wide allele-specific copy number analysis. Thus, Applicant respectfully submits that all of the designed SNP sites listed in claim 1 should not be classified as distinct Species.” 
This is not found persuasive because the individual SNPs are distinct species because they have a different chemical structures, involve different nucleotide alterations, occur at distinct locations in the genome and have different frequencies in different populations. If all of the SNP sites are required to practice the claimed method, then Applicant should have elected the species of the combination of each of the listed SNP sites. Rather than doing so, Applicant chose to elect a subcombination of the listed SNP sites. 
Applicant is also reminded that the present Application was filed under the Patent Prosecution Highway which requires that all claims in the U.S. application (and thereby the elected subject matter in a claim) sufficiently corresponds to allowable/patentable claims in the Office of Earlier Examination (OEE).
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1 and 2 are pending and have been examined herein to the extent that the claims read on the elected combination of SNP sites. It is noted that claims    encompass the non-elected subject matter of the additionally recited SNP sites and combinations thereof. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Objections
4. Claims 1 and 2 are objected to because of the following informalities: 
Claim 1  is objected to because it does not end in a period. MPEP 608.01(m) states, “Each claim begins with a capital letter and ends with a period.” 
Claim 2 recites “calculate” scoring HRD whereas the claim should recite “calculating.”
Appropriate correction is required.
Improper Markush Grouping Rejection
5. Claims 1 and 2 are rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the SNPs recited in claim 1 and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA). 
Herein, the recited alternative species do not share a single structural similarity, as each SNP has a different chemical structure in that it consists of a different nucleotide alteration that occurs at a different location in the genome and each SNP is flanked by a unique nucleotide sequence.  Note that the identity of the SNP can only be understood within the context of the surrounding nucleotides, which are structurally dissimilar for each SNP. Thus, the SNPs do not share a single structural similarity. The only structural similarity present is that all of the SNPs comprise nucleotides. The fact that the SNPs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with LOH, TAI and LST. 
Further, the recited SNPs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that all SNPs behave in the same manner and can be substituted for one another with the same intended result achieved. Herein, only particular combinations of SNPs can be used to detect LOH, TAI or LST in the genome of a subject. For instance, SNPs located in the centromeric region cannot be used to detect telomeric allelic imbalance. SNPs located immediately adjacent to one another or within 20 or 30 or 40 bp of one another cannot be used to detect LOH or LST.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	In particular, the rejection may be obviated by amendment of the claims so that they are limited to a specific combination of the SNPs, such as the elected combination of SNPs (and thereby do not include the individual SNPs or alternative combinations of SNPs). 	
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between homologous recombination deficiency (HRD) and the occurrence of loss of heterozygosity (LOH), telomeric allelic imbalance (TAI), and large scale transition rate (LST). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims recite “detecting a marker, wherein the marker is composed of the combination of the SNP sites.” The claims do not require performing a transformative laboratory assay, such as sequencing, to detect the presence of the combination of SNP sites in a sample from a subject.  As broadly written, the claims encompass “detecting” the SNP sites in a sequencing printout – i.e., reading information in report regarding the occurrence of SNP sites. Such “detecting” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
The claims also recite a step of “obtaining information” regarding LOH, TAI or LST at SNP sites. Neither the specification nor the claims set forth a limiting definition for "obtaining information" and the claims do not set forth how “obtaining information” is accomplished. The broadest reasonable interpretation of the “obtaining information” step is that this step may be accomplished by reading information in a database or report to thereby ascertain the occurrence of LOH, TAI or LST at the SNP sites.  Such “obtaining information” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
	Regarding claim 2, this claim recites calculating a “scoring HRD.” The HRD score is calculated by adding LOH, TAI and LST. Such calculating may thereby be performed mentally, or by using a pen and paper or a generic computer. The calculating step is thereby also considered to be an abstract idea. The use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Regarding the formula used to calculate the HRD score, this formula does not constitute something more than an abstract idea. See MPEP 2106.04:
 “The enumerated groupings of abstract ideas are defined as:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);.”
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The claims do not recite any transformative, non-patent-ineligible steps. If the claims did recite active, transformative laboratory steps for detecting the SNPs in a sample from a subject and assaying for LOH, TAI and LST using the combination of SNPs, such steps would be considered to be part of the data gathering process necessary to observe the judicial exception. Such steps would not be a practical application of the judicial exception. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims do not require performing any specific, non-conventional transformative active process steps. Even if the claims did require active, laboratory steps (which they currently do not require) in which the combination of SNPs are detected, methods of detecting SNPs, such as by performing sequencing assays, were well-known, routine and conventional in the prior art. 
Additionally, Abkevich et al (U.S. 2017/0283879; cited in the IDS) evidences the fact that methods of detecting SNPs and determining LOH, TAI and LST were well-known, routine and conventional in the prior art. For instance, Abkevich teaches:
[0090] Once a sample's genotype has been determined for a plurality of loci (e.g., SNPs), common techniques can be used to identify loci and regions of LOH, TAI and LST (including those described in International Application no. PCT/US2011/040953 (published as WO/2011/160063); International Application no. PCT/US2011/048427 (published as WO/2012/027224); Popova et al., Ploidy and large-scale genomic instability consistently identify basal-like breast carcinomas with BRCA1/2 inactivation, CANCER RES. (2012) 72:5454-5462).

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite particular SNPs that are detected, the claims do not require particular non-conventional reagents, such as particular primers or probes primer to detect the SNPs. It was routine and conventional in the prior art to assay for and detect SNPs. The identity of the SNPs per se is part of the judicial exception and does not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target DNA regions to which an oligonucleotide or polynucleotide hybridizes - was routine and conventional in the prior art and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

	Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are indefinite over the recitation of the nucleotide positions in the recited chromosomes – e.g., the location “148756499” in chromosome 1. The nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes. There is no one single limiting definition for what constitutes particular nucleotide positions of a chromosomal sequence, such as position “105279” in chromosome 1. As such, the recitations of the chromosomal positions / SNP locations are without a clear context and it is unclear as to what is encompassed by the recited SNP locations. Note that while the specification refers to “the human reference genome” (para [0055]), it does not specify a particular reference genome build or assembly.
Claims 1 and 2 are indefinite over the recitation of “site information” because this phrase lacks proper antecedent basis. While the claims previously recite obtaining information about LOH, TAI and LST at SNP sites, the claims do not specifically refer to “site information.” It is further unclear as to what is meant by “the site information of the combination of the SNP sites is shown as follows.” The information that follows is a listing of the chromosome number and nucleotide position within the chromosome and the 2 alternative alleles at the polymorphic position.  Thereby, it is unclear as to whether the site information refers to the occurrence of the reference and/or variation nucleotide in a sample from a subject or group of subjects or the general population, or the occurrence of LOH, TAI and/or LST at the SNP sites in a sample from a subject or group of subjects or the general population. 
Claim 1 is further unclear as to how the claim accomplishes the objective of evaluating homologous recombination deficiency (HRD), as required by the preamble of the claims, since the claims do not require performing a clear step of evaluating HRD. Thereby, it is unclear as to whether the claim is intended to be drawn to a method for evaluating HRD or a method for obtaining information regarding LOH, TAI and LST at SNP sites.
Claims 1 and 2 are indefinite because it is unclear as to what is being evaluated for HRD. The claims recite detecting a marker but do not state what the marker is detected in – i.e., the source of the SNPs that are detected. It is unclear as to whether the SNPs are detected in, for example, a sample from a subject, a sample from a combination of subjects, or only in information found in the literature for a population of subjects etc.
Claim 2 is indefinite because it is not clear as to the relationship between “scoring HRD” and evaluating HRD. The phrase “scoring HRD” is not clearly defined in the specification or the claims and it is not clear as to whether “scoring HRD” is the same as or distinct from evaluating HRD. It appears that claim 2 should recite “calculating a HRD score.”
Claim 2 is indefinite over the recitation of “a chromosomal break region not greater than 3 Mb and a fragment of at least 10 Mb.” This phrase is not clearly defined in the specification or the claims and there is no art recognized definition for this phrase. It is not clear as to whether this phrase is intended to mean, for example, a chromosomal break between adjacent regions that consists of 3 to 10 Mb or a chromosomal break between a region of 3 Mb and an adjacent region of 10 Mb.
Claim Rejections - 35 USC § 112(a) - Enablement
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for evaluating homologous recombination deficiency (HRD) comprising detecting a combination of SNP sites, and obtaining information about loss of heterozygosity (LOH), telomeric allelic imbalance (TAI) or large-scale state transition (LST) at the SNP sites, wherein, with respect to the elected species, the SNP sites are the subset of SNP sites of:
the SNP at position 148756499 of chromosome 1, the SNP at position 107019359 of chromosome 2, the SNP at position 129805060 of chromosome 3, the SNP at position 187354312 of chromosome 4, the SNP at position 85586584 of chromosome 5, the SNP at position 29858218 of chromosome 6, the SNP at position 154455363 of chromosome 7, the SNP at position 26519881 of chromosome 8, the SNP at position 41237632 of chromosome 9, the SNP at position 38711618 of chromosome 10, the SNP at position 49908840 of chromosome 11, the SNP at position 92997562 of chromosome 12, the SNP at position 34723667 of chromosome 13, the SNP at position 39858941 of chromosome 14, the SNP at position 22822510 of chromosome 15, the SNP at position 70235983 of chromosome 16, the SNP at position 78919285 of chromosome 17, the SNP at position 70066366 of chromosome 18, the SNP at position 20162695 of chromosome 19, the SNP at position 23457003 of chromosome 20, the SNP at position 15090335 of chromosome 21 and the SNP at position 34226440 of chromosome 22.

Claim 2 further requires calculating a HRD score using the formula:
HRD = LOH + TAI + LST,
wherein LOH refers to the number of heterozygous loss regions that cannot span the entire chromosome and is at least 15 Mb,  TAI refers to a number of allelic imbalances in front of telomere ends of chromosomes; and LST refers to the number of a chromosomal break region not greater than 3 Mb and a fragment of at least 10 Mb.
A. The disclosure is not enabling for the claimed methods because the methods require detecting the allele present at SNPs located at particular chromosome positions, however, the chromosome positions are not adequately defined in terms of their location on the recited chromosomes.  Neither the specification nor the claims recite a particular reference genome for the chromosomal positions. The nucleotide numbering of chromosomes varies with the reference chromosome that is utilized and thereby there is no fixed meaning for what constitutes, e.g., location 148756499 of chromosome 1.  As such, the recitation of the chromosomal positions / SNP sites are without context and it is unclear as to what constitutes the particular chromosomal positions / SNP sites so as to enable the artisan to predictably practice the claimed methods. Additionally, the claims encompass detecting the SNPs in any subject and thereby in non-human subjects. However, the identity of nucleotides at chromosome positions / SNP  sites varies significantly across species and thereby it is further unclear as to what would constitute the recited chromosome locations / SNP sites with respect to a representative number of non-human subjects.	
Note that the identity of the SNPs is critical to the claimed invention. The specification teaches that the SNPs were selected based on their high level of heterozygosity in an East Asian or Chinese population and are located at intervals of about 300 bp (e.g., para [0047]). The specification states:
[0061] According to the same interval length, the same number of SNP sites with the highest gnomAD EAS heterozygous rate in each interval were selected to calculate the HRD value, and it was compared with the SNP result verified by WGS from the true Chinese population which is more consistent with the WGS result (see FIG. 6). It can be seen that the scores recorded by gnomeAD result in R of about 0.96 with p value of about 3.1e-12, while the SNP site combination in the present invention provides R value of 0.98 with p value of about 2e-13. Therefore, the site combination in the present invention is more suitable for scoring HRD for the Chinese population.

Thereby, knowing the specific location of the SNP sites in the genome of the subject is critical to practicing the claimed invention. The specification does not provide sufficient guidance as to how to predictably practice the claimed methods using any nucleotide locations near the SNP sites recited in claim 1 as a substitute for the SNP sites. Without information regarding the reference genome, the specification does not adequately enable the skilled artisan to practice the claimed invention.
B. The specification does not enable methods which use only one of LOH, TAI or LSI to evaluate HRD (as encompassed by claim 1), methods in which LOH, TAI, and LSI are defined by any parameters (as encompassed by claim 1)  or methods in which a subgroup of the SNPs listed in claim 1 are used to evaluate HRD (claims 1 and 2).	
	In the reply of 09 August 2022, Applicant elected a subgroup of the SNPs listed in claim 1. The response stated ““all of the designed SNP sites are indispensable and important for genome-wide allele-specific copy number analysis.”
	This statement is consistent with the teachings in the specification which indicate that each of the SNP sites in claim 1 are required to evaluate the HRD of a human subject. 
	For example, the specification at para [0046] states “to fully detect HRD, a large amount of heterozygous SNP sites are designed in a panel” and at para [0056] “It was found that when heterozygous SNP was between 8000 and 9000, Pearson R can reach 95%.”	 
The specification does not provide any results using only the elected subcombination of SNPs. Nor does the specification teach any methods wherein only one or two of LOH, TAI or LST are assayed for at the SNP sites. The specification does not teach or provide sufficient guidance for performing the claimed methods wherein LOH, TAI and LST have a meaning that is distinct from that recited in claim 2 or para [0050-0052] of the specification. For example, no methods are presented wherein LST is defined as a chromosomal break of 1 to 2 Mb. There is no guidance provided in the specification as to other formulas or analysis that can be used to evaluate HRD other than by summing the values obtained for LOH, TAI and LST at the combination of SNP sites listed in claim 1. Accordingly, insufficient guidance is provided in the specification for performing the elected invention as it is broadly claimed.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.”  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.”
In view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

	 


9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Telli et al (Clinical Cancer Res. 2016. 22(15): 3764-3773; cited in the IDS) teaches methods for calculating a homologous recombination deficiency (HRD) score in patients having breast cancer. The method comprises sequencing the genome of breast cancer patients to detect 54,091 SNPs, and using this sequencing data to detect LOH, TAI and LSI at the SNPs (p. 5-6 and abstract).  The sum of the LOH, TAI and LST scores was used to assess HRD (p. 5-6 and abstract). Telli (p. 5) cites Timms et al for teaching the panel of SNPs assayed to determine the LOH, TAI and LSI scores.
Timms et al (Breast Cancer Research. 2014. 16:475, and “Additional Material”, 23 pages total) also teaches methods for calculating a HRD score by determining the values for LOH, TAI and LSI scores obtained using a panel of ` 55,000 SNPs (e.g., abstract, and p. 3 and “Additional Materials and Methods” at “Calculation of HRD-LOH, HRD-TAI, and HRD-LST scores”). In the “Additional Materials and Methods” at “Hybridization capture and sequencing,” Timms et al teaches that the panel of SNPs was designed as follows:
The SNPs targeted by this panel were selected from a starting set of 2.5 million. All 2.5 million SNPs were submitted for custom probe design, with 1.4 million passing the probe design process. From this set of 1.4 million 110,000 were selected which passed the following selection criteria: 1. Y chromosome and mitochondrial SNPs were removed; 2. SNPs were removed which had minor allele frequencies <5% in Caucasians or <1% in 3 other races; 3. SNPs with significant deviation from Hardy-Weinberg equilibrium in any of 4 different races were removed; 4. 110,000 SNPs were selected from the remainder that had the highest allele frequency in Caucasians, covered the genome evenly, and were not in linkage disequilibrium in any of the four races where data was available. Two custom designed capture panels were then created containing probes targeting ~55,000 SNPs each. Each panel was then used for target enrichment of samples from 5 FFPE tumors and the resulting libraries were sequenced. The 54,091 SNPs with the most robust performance were then selected for inclusion in the final panel.

Timms et al does not provide the identity of the ~55,000 SNPs, which were selected in part based on having the highest allele frequency in Caucasians. Timms et al does not appear to teach or suggest performing the methods for evaluating HRD using the elected panel of SNPs, which are “SNP sites with a high heterozygous rate suitable for the Chinese population” (para [0057] of the instant specification).
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634